EXHIBIT 10(xvii)



TAYLOR DEVICES, INC.

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
 



                This SECOND AMENDMENT TO EMPLOYMENT AGREEMENT is made on this
11th day of November, 2011 by and between TAYLOR DEVICES, INC. (the "Company"),
a New York corporation having an office located at 90 Taylor Drive, North
Tonawanda, New York 14120‑9748 and DOUGLAS P. TAYLOR, an individual residing at
375 Belmont Court East, North Tonawanda, New York 14120 (the "Executive").

                WHEREAS, the Company and the Executive have each agreed that it
is in their best interests to amend the Employment Agreement by and between the
Company and the Executive entered into as of December 1, 2000 and amended by the
First Amendment thereto entered into as of December 22, 2006 (as so amended, the
"Agreement") to comply with Section 409A(a)(2)(B)(i) of the Internal Revenue
Code of 1986, as amended ("§ 409A"); and

                WHEREAS, to accomplish the foregoing, the Company and the
Executive have agreed to enter into this Second Amendment to Employment
Agreement (the "Amendment"), as hereinafter set forth.

                NOW, THEREFORE, in consideration of the mutual covenants
contained herein and in the Agreement, the parties hereby agree as follows:

> 1.                 The Agreement is hereby amended by inserting a new Section
> 21 thereof, to read as follows:
> 
> 21.                Postponement of Certain Payments.

                                  Notwithstanding any other provision hereof, no
amount shall be paid to Executive before the later of (i) May 11, 2013 (being
the date 18 months following the date of this Amendment), or (ii) six months
following the date of Executive's "separation from service," within the meaning
of § 409A and the Regulations of the Internal Revenue Service thereunder (or, if
earlier, the date of death of Executive).

> 2.                Except as expressly amended by this Amendment, all other
> terms of the Agreement shall remain in full force and effect, without
> modification, change or amendment of any kind.
> 
> 3.                This Amendment shall be effective immediately.



[SIGNATURE PAGE FOLLOWS]


1

--------------------------------------------------------------------------------



 

                    IN WITNESS WHEREOF, the Company has caused this Amendment to
be executed by its duly authorized officer; and Executive has signed this
Amendment, on the date and year first above written.


 

ATTEST:

                                                                                                                                                       
TAYLOR DEVICES, INC.



/s/Kathleen A. Nicosia                        
                                                                                       
By:                /s/Richard G. Hill          
                                                                                                                                                                               
Name:                  Richard G. Hill                
                                                                                                                                                                               
Title:                  Executive Vice President


 

/s/Kathleen M. King                                                          
                                                                               
EXECUTIVE
WITNESS


/s/Mark V. McDonough                                              
                                                                           
/s/Douglas P. Taylor                                                          
WITNESS              
                                                                                                                    
                DOUGLAS P. TAYLOR




2

--------------------------------------------------------------------------------

